Woodward, J.:
Defendants moved the court under the provisions of section 987 of the Code of Civil Procedure foA'a change of venue upon the ground,that Westchester county was not the-proper county and on the further ground of the convenience of witnesses. The motion was granted upon the first ground, and the plaintiff appeals from- the order, urging that as the defendants had failed to demand that the .case be removed to the proper county on or before the service of an answer, as provided in section 986 of the Code of Civil Procedure, the court was without power to order the change. The question -appears to have been determined adversely to the plaintiff’s contention. (Cronin v. Manhattan Transit Co., 124 App. Div. 543, 544, and authority there cited.) The order appealed from should be affirmed, with ten dollars costs and disbursements. Burr, *917Thomas and Rich, JJ., concurred; Jenks, P. J., not voting. Order affirmed, with ten dollars costs and disbursements.